

	

		II

		109th CONGRESS

		1st Session

		S. 1118

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Reclamation Reform Act of 1982 to reduce

		  irrigation subsidies, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Irrigation Subsidy Reduction Act of

			 2005.

		2.FindingsCongress finds that—

			(1)the Federal

			 reclamation program has been in existence for over 90 years, with an estimated

			 taxpayer investment of over $70,000,000,000;

			(2)the program has

			 had and continues to have an enormous effect on the water resources and aquatic

			 environments of the western States;

			(3)irrigation water

			 made available from Federal water projects in the West is a very valuable

			 resource for which there are increasing and competing demands;

			(4)the justification

			 for providing water at less than full cost was to benefit and promote the

			 development of small family farms and exclude large corporate farms, but this

			 purpose has been frustrated over the years due to inadequate implementation of

			 subsidy and acreage limits;

			(5)below-cost water

			 prices tend to encourage excessive use of scarce water supplies in the arid

			 regions of the West, and reasonable price increases to the wealthiest western

			 farmers would provide an economic incentive for greater water

			 conservation;

			(6)the Federal

			 Government has increasingly applied eligibility tests based on income for

			 Federal entitlement and subsidy programs, measures that are consistent with the

			 historic approach of the reclamation program’s acreage limitations that seek to

			 limit water subsidies to smaller farms; and

			(7)including a means

			 test based on gross income in the reclamation program will increase the

			 effectiveness of carrying out the family farm goals of the Federal reclamation

			 laws.

			3.Amendments

			(a)DefinitionsSection

			 202 of the Reclamation Reform Act of 1982 (43 U.S.C. 390bb) is

			 amended—

				(1)by redesignating

			 paragraphs (7), (8), (9), (10), and (11) as paragraphs (9), (10), (11), (12),

			 and (13), respectively;

				(2)in paragraph (6),

			 by striking owned or operated under a lease which and inserting

			 that is owned, leased, or operated by an individual or legal entity and

			 that;

				(3)by inserting

			 after paragraph (6) the following:

					

						(7)Legal

				entityThe term legal entity includes a corporation,

				association, partnership, trust, joint tenancy, or tenancy in common, or any

				other entity that owns, leases, or operates a farm operation for the benefit of

				more than 1 individual under any form of agreement or arrangement.

						(8)Operator

							(A)In

				generalThe term operator—

								(i)means an

				individual or legal entity that operates a single farm operation on a parcel

				(or parcels) of land that is owned or leased by another person (or persons)

				under any form of agreement or arrangement (or agreements or arrangements);

				and

								(ii)if the

				individual or legal entity—

									(I)is an employee of

				an individual or legal entity, includes the individual or legal entity;

				or

									(II)is a legal

				entity that controls, is controlled by, or is under common control with another

				legal entity, includes each such other legal entity.

									(B)Operation of a

				farm operationFor the purposes of subparagraph (A), an

				individual or legal entity shall be considered to operate a farm operation if

				the individual or legal entity is the person that performs the greatest

				proportion of the decisionmaking for and supervision of the agricultural

				enterprise on land served with irrigation

				water.

							;

				and

				(4)by adding at the

			 end the following:

					

						(14)Single farm

				operation

							(A)In

				generalThe term single farm operation means the

				total acreage of land served with irrigation water for which an individual or

				legal entity is the operator.

							(B)Rules for

				determining whether separate parcels are operated as a single farm

				operation

								(i)Equipment- and

				labor-sharing activitiesThe conduct of equipment- and

				labor-sharing activities on separate parcels of land by separate individuals or

				legal entities shall not by itself serve as a basis for concluding that the

				farming operations of the individuals or legal entities constitute a single

				farm operation.

								(ii)Performance of

				certain servicesThe performance by an individual or legal entity

				of an agricultural chemical application, pruning, or harvesting for a farm

				operation on a parcel of land shall not by itself serve as a basis for

				concluding that the farm operation on that parcel of land is part of a single

				farm operation operated by the individual or entity on other parcels of

				land.

								.

				(b)Identification

			 of owners, lessees, and operators and of single farm

			 operationsThe Reclamation Reform Act of 1982 (43 U.S.C. 390aa et

			 seq.) is amended by inserting after section 201 the following:

				

					201A.Identification

				of owners, lessees, and operators and of single farm operations

						(a)In

				generalSubject to subsection (b), for each parcel of land to

				which irrigation water is delivered or proposed to be delivered, the Secretary

				shall identify a single individual or legal entity as the owner, lessee, or

				operator.

						(b)Shared

				decisionmaking and supervisionIf the Secretary determines that

				no single individual or legal entity is the owner, lessee, or other individual

				that performs the greatest proportion of decisionmaking for and supervision of

				the agricultural enterprise on a parcel of land—

							(1)all individuals

				and legal entities that own, lease, or perform a proportion of decisonmaking

				and supervision that is equal as among themselves but greater than the

				proportion performed by any other individual or legal entity shall be

				considered jointly to be the owner, lessee, or operator; and

							(2)all parcels of

				land of which any such individual or legal entity is the owner, lessee, or

				operator shall be considered to be part of the single farm operation of the

				owner, lessee, or operator identified under subsection

				(1).

							.

			(c)PricingSection

			 205 of the Reclamation Reform Act of 1982 (43 U.S.C. 390ee) is amended by

			 adding at the end the following:

				

					(d)Single farm

				operations generating more than $500,000 in gross farm income

						(1)In

				generalNotwithstanding subsections (a), (b), and (c), in the

				case of—

							(A)a qualified

				recipient that reports gross farm income from a single farm operation in excess

				of $500,000 for a taxable year; or

							(B)a limited

				recipient that received irrigation water on or before October 1, 1981, and that

				reports gross farm income from a single farm operation in excess of $500,000

				for a taxable year;

							irrigation

				water may be delivered to the single farm operation of the qualified recipient

				or limited recipient at less than full cost to a number of acres that does not

				exceed the number of acres determined under paragraph (2).(2)Maximum number

				of acres to which irrigation water may be delivered at less than full

				costThe number of acres determined under this subparagraph is

				the number equal to the number of acres of the single farm operation multiplied

				by a fraction, the numerator of which is $500,000 and the denominator of which

				is the amount of gross farm income reported by the qualified recipient or

				limited recipient in the most recent taxable year.

						(3)Inflation

				adjustment

							(A)In

				generalThe $500,000 amount under paragraphs (1) and (2) for any

				taxable year beginning in a calendar year after 2004 shall be equal to the

				product of—

								(i)$500,000,

				multiplied by

								(ii)the inflation

				adjustment factor for the taxable year.

								(B)Inflation

				adjustment factorThe term inflation adjustment

				factor means, with respect to any calendar year, a fraction the

				numerator of which is the GDP implicit price deflator for the preceding

				calendar year and the denominator of which is the GDP implicit price deflator

				for 2004. Not later than April 1 of any calendar year, the Secretary shall

				publish the inflation adjustment factor for the preceding calendar year.

							(C)GDP implicit

				price deflatorFor purposes of subparagraph (B), the term

				GDP implicit price deflator means the first revision of the

				implicit price deflator for the gross domestic product as computed and

				published by the Secretary of Commerce.

							(D)RoundingIf

				any increase determined under subparagraph (A) is not a multiple of $100, the

				increase shall be rounded to the next lowest multiple of

				$100.

							.

			(d)Certification

			 of complianceSection 206 of the Reclamation Reform Act of 1982

			 (43 U.S.C.

			 390ff) is amended to read as follows:

				

					206.Certification

				of compliance

						(a)In

				generalAs a condition to the receipt of irrigation water for

				land in a district that has a contract described in section 203, each owner,

				lessee, or operator in the district shall furnish the district, in a form

				prescribed by the Secretary, a certificate that the owner, lessee, or operator

				is in compliance with this title, including a statement of the number of acres

				owned, leased, or operated, the terms of any lease or agreement pertaining to

				the operation of a farm operation, and, in the case of a lessee or operator, a

				certification that the rent or other fees paid reflect the reasonable value of

				the irrigation water to the productivity of the land.

						(b)DocumentationThe

				Secretary may require a lessee or operator to submit for the Secretary’s

				examination—

							(1)a complete copy

				of any lease or other agreement executed by each of the parties to the lease or

				other agreement; and

							(2)a copy of the

				return of income tax imposed by chapter 1 of the Internal Revenue Code of 1986

				for any taxable year in which the single farm operation of the lessee or

				operator received irrigation water at less than full

				cost.

							.

			(e)TrustsSection

			 214 of the Reclamation Reform Act of 1982 (43 U.S.C. 390nn) is

			 repealed.

			(f)Administrative

			 provisions

				(1)PenaltiesSection

			 224(c) of the Reclamation Reform Act of 1982 (43 U.S.C. 390ww(c)) is

			 amended—

					(A)by striking

			 (c) The Secretary and inserting the following:

						

							(c)Regulations;

				data collection; penalties

								(1)Regulations;

				data collectionThe

				Secretary

								;

				and

					(B)by adding at the

			 end the following:

						

							(2)PenaltiesNotwithstanding

				any other provision of law, the Secretary shall establish appropriate and

				effective penalties for failure to comply with any provision of this Act or any

				regulation issued under this

				Act.

							.

					(2)InterestSection

			 224(i) of the Reclamation Reform Act of 1982 (43 U.S.C. 390ww(i)) is amended

			 by striking the last sentence and inserting the following: The interest

			 rate applicable to underpayments shall be equal to the rate applicable to

			 expenditures under section 202(3)(C)..

				(g)ReportingSection

			 228 of the Reclamation Reform Act of 1982 (43 U.S.C. 390zz) is amended by

			 inserting operator or before contracting entity

			 each place it appears.

			(h)Memorandum of

			 understandingThe Reclamation Reform Act of 1982 (43 U.S.C. 390aa et

			 seq.) is amended—

				(1)by redesignating

			 sections 229 and 230 as sections 230 and 231; and

				(2)by inserting

			 after section 228 the following:

					

						229.Memorandum of

				understandingThe Secretary,

				the Secretary of the Treasury, and the Secretary of Agriculture shall enter

				into a memorandum of understanding or other appropriate instrument to permit

				the Secretary, notwithstanding section 6103 of the Internal Revenue Code of

				1986, to have access to and use of available information collected or

				maintained by the Department of the Treasury and the Department of Agriculture

				that would aid enforcement of the ownership and pricing limitations of Federal

				reclamation

				law.

						.

				

